Merwin, J. :
The plaintiff was incorporated under the provisions of chapter 60 of the Revised Laws of 1813 (3 R. S. [8th ed.] 1884). Under that act or the acts supplementary thereto (Chap. 79, Laws of 1875 j chap. 176, Laws of 1876) the plaintiff had the right to hold real and personal estate “ for the use of such church, congregation or-society, or other pious uses.” By the act of 1875 it was authorized generally, within certain limits as to amount, to take and receive by bequest or devise any real or personal estate. By section 4 of that, act the trustees of the society are authorized to hold and apply its property an'd revenues “ for the benefit of such corporation, according to the discipline, rules and usages of the denomination to which the church members of the corporation belong; and it shall not be lawful for the trustees to divert such estate, property, or revenues to any other purpose except toward the support and maintenance of any religious, benevolent or other institution connected with such church, congregation or religious society.” By section 1 of the act of 1876 it is provided that the trustees shall hold and apply the property of the society and its revenues “ for the benefit of such corporation according to the rules and usages of the church or *101denomination to which said corporation shall belong; and it shall not be lawful to divert such estate, property or revenue to any purpose, except the support and maintenance of any church or religious or benevolent institution or object connected with the church or denomination to which such corporation shall belong.”
The bequests in this case were in legal effect to the corporation, although in terms to the trustees of the church. (Chamberlain v, Chamberlain, 43 N. Y. 424, 437; Matter of Wesley, 43 N. Y. St. Repr. 954; affd., 136 N. Y. 638.) The 'fact that the bequests are in form given in trust for some particular purpose does not make them invalid as long as the purpose expressed is one within the corporate powers of the church. (Williams v. Williams, 8 N. Y. 525, 530; Wetmore v. Parker, 52 id. 450; Matter of Wesley, supra.) The repairs and improvements “of the parsonage property of said church ” are clearly within the powers of the corporation. Nor is there much doubt, upon the evidence in this case, that the maintenance of a church sociable and aiding the ladies’ foreign and home missionary societies connected with said church are within the scope of the powers of the corporation. Be that as it may, the wish of the testatrix upon these subjects, as well as the wish in the last part of the 10th clause, should be treated as merely precatory. (Bird v. Merklee, 144 N. Y. 544, 550.) She had previously indicated her intention that the church should have the property absolutely for its uses and purposes. In such cases precatory words will not ordinarily be deemed to operate as a command. (2 Story Eq. Juris. § 1070.) “ Where the words of a gift expressly point to an absolute enjoyment by the donee himself, the natural construction of subsequent precatory words is that they express the testator’s belief or wish without imposing a trust.” ‘ (1 Jarm. Wills [5th Am. ed.], 388.)
It is claimed by the appellant that the provision in the 10th clause for keeping in good order and repair the cemetery lot of the grandfather of the testatrix is invalid as being in violation of the statute against perpetuities. The argument is that the plaintiff had no power to take the fund for that purpose. If it had the power, the statute against perpetuities would not apply. (Adams v. Perry, 43 N. Y. 487, 500; Cottman v. Grace, 112 id. 299, 307.)
It is not necessary, I think, for us to determine whether the plain*102tiff, under its power to hold property for “ other pious uses,” can take a bequest .for the care of a particular private burial lot. (See 5 Am. & Eng. Ency. of Law [2d ed.], 933.) For chapter 198 of the Laws of 1884 conferred power of that character sufficient, I think, for the purpose named. By that act an incorporated church or congregation in the State has power to take any grant or bequest of property upon trust to apply the same or the income thereof under the direction of the trustees for the improvement or embellishment of any burial ground or cemetery connected with any such church or congregation, or lot therein, or for the repair of any monument, railing or other erection, or for improving the premises in any other manner or form consistent with the design and purpose of the act according to the terms of the grant or bequest.
It is argued that the cemetery named in the bequest is not connected with the church or congregation represented by the plaintiff. Tim cemetery is not owned by the church, and is distant therefrom about a quarter of a mile. It is the only Protestant place of burying in that vicinity. The church owns eight lots in the cemetery, and these it takes care of. Some of the poorer members of the church are buried in them, and a former pastor is buried there. The lot of the testatrix’s grandfather is not one of the eight lots referred to. He was a member of the church as was also the testatrix.
The cemetery named in the bequest was, I think, connected with the church or congregation within the meaning and purpose of the aqt.
In this view of the statute of T 884 it is not necessary to consider the question whether the plaintiff would take the fund, although the first purpose was invalid. (See Matter of Birkett, L. R. [9 Ch. Div.) 576; Matter of Bonnet, 113 N. Y. 522.)
These considerations lead to an affirmance of the judgment.
All concurred.
Judgment affirmed, with costs.